                    IN THE UNITED STATES DISTRICT COURT FOR THE
                            WESTERN DISTRICT OF MISSOURI
                                 WESTERN DIVISION

SPIRE MISSOURI, INC.,                               )
                                                    )
               Plaintiff,                           )
                                                    )
               v.                                   )        No. 4:21-cv-00182-DGK
                                                    )
SYMMETRY ENERGY SOLUTIONS, LLC,                     )
                                                    )
               Defendant.                           )

                                             ORDER

       With the consent of the Honorable Douglas Harpool, and pursuant to Local Rule 83.9,

this case is hereby transferred to Judge Harpool’s docket for all further proceedings.


Dated: August 23, 2021                                   /s/ Greg Kays
                                                        GREG KAYS, JUDGE
                                                        UNITED STATES DISTRICT COURT




         Case 4:21-cv-00182-MDH Document 32 Filed 08/23/21 Page 1 of 1
